UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter ended March 31, 2013 Commission File Number 0-15010 MARTEN TRANSPORT, LTD. (Exact name of registrant as specified in its charter) Delaware 39-1140809 (State of incorporation) (I.R.S. employer identification no.) 129 Marten Street, Mondovi, Wisconsin 54755 (Address of principal executive offices) 715-926-4216 (Registrant’s telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer ¨Accelerated filer xSmaller reporting company ¨Non-accelerated filer ¨(Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2).Yes ¨No x The number of shares outstanding of the Registrant’s Common Stock, par value $.01 per share, was 22,146,819 as of May 3, 2013. PART I.FINANCIAL INFORMATION Item 1.Financial Statements. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (In thousands, except share information) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Insurance and claims accruals Total current liabilities Long-term debt, less current maturities - Deferred income taxes Total liabilities Stockholders’ equity: Marten Transport, Ltd. stockholders’ equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value per share; 48,000,000 shares authorized; 22,121,505 shares at March 31, 2013, and 22,109,619 shares at December 31, 2012, issued and outstanding Additional paid-in capital Retained earnings Total Marten Transport, Ltd. stockholders’ equity Noncontrolling interest - Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. 1 MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (In thousands, except per share information) OPERATING REVENUE $ $ OPERATING EXPENSES (INCOME): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) ) Other Total operating expenses OPERATING INCOME NET INTEREST INCOME ) ) INCOME BEFORE INCOME TAXES Less:Income before income taxes attributable to noncontrolling interest 84 INCOME BEFORE INCOME TAXES ATTRIBUTABLE TO MARTEN TRANSPORT, LTD. PROVISION FOR INCOME TAXES NET INCOME $ $ BASIC EARNINGS PER COMMON SHARE $ $ DILUTED EARNINGS PER COMMON SHARE $ $ DIVIDENDS PAID PER COMMON SHARE $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. 2 MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Marten Transport, Ltd. Stockholders Common Stock Additional Paid-In Retained Non-controlling Total Stockholders’ (In thousands) Shares Amount Capital Earnings Interest Equity Balance at December 31, 2011 $ Net income - Issuance of common stock from share-based payment arrangement exercises and vesting of performance unit awards 73 1 - - Tax benefits from share-based payment arrangement exercises - Share-based payment arrangement compensation expense - Dividends on common stock - - - ) - ) Income before income taxes attributable to noncontrolling interest - Noncontrolling interest distributions - ) ) Balance at March 31, 2012 Net income - Issuance of common stock from share-based payment arrangement exercises and vesting of performance unit awards 52 - - - Tax benefits from share-based payment arrangement exercises - Share-based payment arrangement compensation expense - Dividends on common stock - - - ) - ) Income before income taxes attributable to noncontrolling interest - Noncontrolling interest distributions - ) ) Balance at December 31, 2012 Net income - Issuance of common stock from share-based payment arrangement exercises and vesting of performance unit awards 12 - 22 - - 22 Share-based payment arrangement compensation expense - Dividends on common stock - - - ) - ) Income before income taxes attributable to noncontrolling interest - 84 84 Noncontrolling interest distributions and other - ) ) Change to equity method of accounting - ) ) Balance at March 31, 2013 $ - $ The accompanying notes are an integral part of these consolidated condensed financial statements. 3 MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (In thousands) CASH FLOWS PROVIDED BY OPERATING ACTIVITIES: Operations: Net income $ $ Adjustments to reconcile net income to net cash flows from operating activities: Depreciation Gain on disposition of revenue equipment ) ) Deferred income taxes Tax benefits from share-based payment arrangement exercises - Excess tax benefits from share-based payment arrangement exercises - ) Share-based payment arrangement compensation expense Income before income taxes attributable to noncontrolling interest 84 Changes in other current operating items: Receivables ) ) Prepaid expenses and other Accounts payable and accrued liabilities ) ) Insurance and claims accruals ) Net cash provided by operating activities CASH FLOWS USED FOR INVESTING ACTIVITIES: Revenue equipment additions ) ) Proceeds from revenue equipment dispositions Buildings and land, office equipment and other additions ) ) Proceeds from buildings and land, office equipment and other dispositions 2 - Decrease in cash and cash equivalents resulting from change to equity method of accounting ) - Other 91 (9
